










PDI, INC.
2004 STOCK AWARD AND INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT


This Stock Appreciation Rights (“SAR”) Agreement (this "Agreement") is made as
of February 26, 2014 (the "Date of Grant") between PDI, Inc., a Delaware
corporation (the "Company"), and Nancy S. Lurker (the "Recipient"), an employee
of the Company. This Agreement and the SARs granted hereunder are made pursuant
to the terms of the Company’s 2004 Stock Award and Incentive Plan (the "Plan").
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan.
Section 1. Stock Appreciation Rights Award. The Company hereby grants to the
Recipient, on the terms and conditions hereinafter set forth, 188,165 Stock
Appreciation Rights (the “SARs”). Each SAR represents the right to receive an
amount payable in shares of the Company’s Stock (the “Shares”) as provided in
Section 4 below, equal in value to the excess, if any, of the Fair Market Value
of a Share on the date of exercise of the SAR over the SAR Exercise Price. For
purposes of this Agreement, the “SAR Exercise Price” shall mean the Fair Market
Value of a Share as of the Date of Grant ($5.10).
Section 2. Vesting of SARs. Subject to Sections 4 and 5 hereof and except as
otherwise provided in this Agreement, the SARs shall vest only upon the
achievement of both the Time-Based Vesting Condition and the Stock
Performance-Based Vesting Condition (each as defined below) with respect to all
or any portion of the SARs. The “Time-Based Vesting Condition” shall be deemed
satisfied in installments of 36,496 of the SARs on February 26, 2015, 64,460 of
the SARs on February 26, 2016, and 87,209 of the SARs on February 26, 2017,
provided that the Recipient remains employed with the Company on each such date.
The “Stock Performance-Based Vesting Condition” shall be deemed satisfied with
respect to each of the tranches of SARs listed below upon the achievement at any
time prior to the fifth anniversary of the Date of Grant of the corresponding
stock-based performance condition described below, in each case, provided the
Recipient remains employed with the Company on the date that the following
applicable stock-based performance condition is satisfied:
Tranche of SARs
Stock-Based Performance Condition
36,496 SARs
The Stock achieves an average closing price of at least $7.65 per share over
sixty (60) consecutive trading days on the Nasdaq Stock Market or such other
primary stock exchange on which the Stock is listed and traded (an “Exchange”)
64,460 SARs
The Stock achieves an average closing price of at least $10.20 per share over
sixty (60) consecutive trading days on an Exchange
87,209 SARs
The Stock achieves an average closing price of at least $15.30 per share over
sixty (60) consecutive trading days on an Exchange







Notwithstanding the foregoing provisions of this Section 2, upon a Change in
Control, (i) the Time-Based Vesting Conditions applicable to each SAR shall be
deemed to have been fully attained as of the date of such Change in Control and
(ii) with respect to each of the tranches of SARs listed above, if the Fair
Market Value of a Share as of the date of any Change in Control (or, if greater,
the per share consideration paid in connection with such Change in Control)
exceeds the per share dollar threshold amount of the stock-based performance
conditions set forth in the table above (without regard to the number of
consecutive trading days for which the closing price was achieved), then such
Stock Performance-Based Vesting Condition shall be deemed to have been achieved
as of the date of such Change in Control, to the extent not previously achieved.






--------------------------------------------------------------------------------




Section 3. SAR Term. Subject to the provisions of Section 5 of this Agreement,
the SARs that become vested pursuant to Section 2 hereof may be exercised at any
time for a period of five (5) years from the Date of Grant (the “SAR Term”).
Upon the expiration of the SAR Term, any vested and unexercised SARs shall be
cancelled and no longer exercisable, and shall be of no further force or effect.


Section 4. SAR Exercise.
(a)    Subject to the provisions of Section 5 hereof, the Recipient may inform
the Company of her intention to exercise any portion (or all) of the vested SARs
at any time prior to the expiration of the SAR Term by submitting the
appropriate SAR exercise form to the Company. The SAR exercise form must be
provided to the Company at least three (3) business days prior to the proposed
exercise date, and must: (i) state the number of SARs desired to be exercised;
(ii) in the event that the SARs shall be exercised by any person other than the
Recipient hereof pursuant to Sections 5 or 8 hereof, include appropriate proof
of the right of such person to exercise the SAR; and (iii) comply with such
further requirements consistent with the Plan as the Board or the Committee may
from time to time prescribe. No exercise of any SARs will be effective until the
appropriate and completed SAR exercise form is received and processed in the
ordinary course by the Company.
(b)    Upon the exercise of a SAR, the Recipient shall be entitled to receive
that number of Shares having a Fair Market Value equal to the product of (i) the
excess of the Fair Market Value of one Share on the date of exercise over the
SAR Exercise Price, multiplied by (ii) the number of Shares in respect to which
the SAR has been exercised. Except as otherwise determined by the Committee, the
payment shall be made in Shares. Fractional shares shall be settled by payment
in cash based upon the Fair Market Value on such date. The Recipient is
responsible for the payment of all federal, state and local income taxes and
other appropriate deductions associated with any SAR exercise, and the Company
reserves the right to postpone the transfer of any Shares payable as a result of
the Recipient’s SAR exercise until such amounts are paid. Subject to the above
provisions, the Shares payable upon the exercise of SARs shall be paid as soon
as practicable following the exercise date; provided, however, that the Company
may delay the issuance of such Shares to the extent necessary to comply with
applicable federal and/or state laws and securities registration/ownership
requirements.


Section 5. Termination of Service. If the Recipient's service as an employee of
the Company is terminated, the Recipient shall: (i) immediately forfeit her
interest in any SARs that have not yet become vested, which unvested SARS shall
be cancelled and shall be of no further




--------------------------------------------------------------------------------







force or effect, and (ii) retain the right to exercise any SARs that had
previously become vested prior to the effective date of the Recipient’s
termination of employment with the Company until the expiration of thirty (30)
days after the effective date of such termination of employment; provided,
however, that in the event such termination of employment is as a result of the
Recipient’s Retirement or Permanent Disability, the period during which the
Recipient may exercise her vested SARs shall continue until the expiration of
ninety (90) days after the effective date of termination of employment. For
purposes of this Agreement, “Retirement” shall mean the Recipient’s voluntary
termination of her employment with the Company at any time on or after the date
on which the following two conditions have been satisfied: (i) the Recipient has
reached age 62 and (ii) the Recipient has been continuously employed by the
Company and its affiliates for at least two (2) years. For purposes of this
Agreement, “Permanent Disability” shall mean a disability which, in the opinion
of a physician designated by the Company, permanently prevents the Recipient
from being able to render services to the Company. If the Recipient’s employment
with the Company terminates as a result of her death, or if the Recipient should
die after terminating her employment with the Company but prior to the
expiration of the above referenced thirty (30) or ninety (90) day exercise
period, as appropriate, the representative of the Recipient’s estate shall have
one (1) year from the effective date of termination of employment to exercise
any SARs that had previously become vested prior to the effective date of
termination of the deceased Recipient’s employment with the Company.
Section 6. No Rights as Stockholder or Employee.
(a)    The Recipient shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any Shares subject to the SARs until
such SAR shall have been exercised pursuant to the terms of this Agreement and
the Company shall have issued the Shares to the Recipient, whereupon the
Recipient shall have full voting and other ownership rights with respect to such
Shares.
(b)    Nothing in this Agreement shall confer upon the Recipient any right to
continue as an employee of the Company or to interfere in any way with the right
of the Company to terminate the Recipient's employment at any time to the same
extent as such right may exist in the absence of this Agreement.
Section 7. Adjustments. If at any time while any SARs are outstanding, the
number of outstanding Shares is changed by reason of any events described in the
Plan, the number of SARs granted under this Agreement, and any and all rights
with regard to same, may be adjusted in accordance with the provisions of the
Plan, in the sole discretion of the Committee.
Section 8. Restriction on Transfer of SAR Shares. No SARs (or the option to
exercise same) may be transferred, pledged, assigned, hypothecated or otherwise
disposed of in any way by the Recipient, except to the Company upon termination
of the Recipient’s employment as provided for herein. In the event the Recipient
becomes legally incapacitated and terminates her employment, her SARs shall be
exercisable by her legal guardian, committee or legal representative, in
accordance with the provisions of Section 5 hereof. If the Recipient dies, the
SAR shall thereafter be exercisable by the Recipient's designated beneficiary
or, absent such a designation, by the executors or administrators of the
Recipient’s estate, in accordance with Section 5 hereof. Any attempted
assignment, transfer, pledge, hypothecation or other disposition


of any SARs (or rights to exercise same) contrary to the provisions hereof, or
the levy of any execution, attachment or similar process upon such SARs, shall
be null and void and without effect.
Section 9. Notices. Any notice hereunder by the Recipient shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof at the Company's office at Morris Corporate Center1, Building A, 300
Interpace Parkway, Parsippany, NJ 07054, Attn: Human Resource Department, or at
such other address as the Company may designate by notice to the Recipient. Any
notice hereunder by the Company shall be given to the Recipient in writing and
such notice shall be deemed duly given only upon receipt thereof at such address
as the Recipient may have on file with the Company.


Section 10. Construction. The construction of this Agreement is vested in the
Board or the Committee, as applicable, and their respective construction shall
be final and conclusive.
Section 11. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
Section 12. Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
Section 13. Amendments. Except as provided in Section 16, this Agreement may be
amended or modified at any time only by an instrument in writing signed by each
of the parties hereto.




--------------------------------------------------------------------------------




Section 14. Survival of Terms. This Agreement shall apply to and bind the
Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
Section 15. Severability. If a provision of this Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
over broad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
Section 16. Plan. The SARs are granted pursuant to the Plan, and the SARs and
this Agreement are in all respects governed by the Plan and subject to all of
the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement by reference or are expressly cited.
Section 17. Section 409A. This Agreement shall be interpreted and applied so
that the SARs are exempt from, and will not be subject to, Section 409A of the
Code. In addition, this Agreement shall be interpreted and applied as if it
contained any additional provisions that are required to obtain in order for the
SARs to be exempt from Section 409A of the Code.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, effective as of the date first noted above.




Grant Date: February 26, 2014        PDI, INC.




By:    ___________________________________
Jeffrey Smith
CFO


RECIPIENT




Signature:________________________________


Print Name:    Nancy S. Lurker
    












